OPINION — AG — THE COUNTY CLERK'S OFFICE IS REQUIRED TO ACCEPT AND FILE FINANCING STATEMENTS WHEN THE DESCRIPTION IF LEFT BLANK OR WHERE THE DESCRIPTION IS VERY INDEFINITE, ASSUMING, OF COURSE, THE FINANCING STATEMENT IS DULY PRESENTED WITH THE NECESSARY FILING FEE. PLEASE BE ADVISED THIS OPINION IS CONFINED TO THE QUESTIONS SUBMITTED AND WE DO NOT ATTEMPT TO DETERMINE WHETHER A FILED FINANCING STATEMENT, WHEREIN THE DESCRIPTION IS LEFT BLANK OR THE DESCRIPTION IS INDEFINITE, SUFFICIENTLY COMPLIES WITH THE LAWS OR WHETHER SAID FINANCING STATEMENT WOULD CONSTITUTE NOTICE TO A THIRD PARTY. CITE:  12A O.S. 1961 9-402 [12A-9-402] (UNIFORM COMMERCIAL CODE), 12A O.S. 1961 9-110 [12A-9-110], 12A O.S. 1961 9-405 [12A-9-405], 12A O.S. 1961 9-407 [12A-9-407] (LEE COOK)